 30DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDW S Butterfield,IncandStage Employees andMotion Picture OperatorsUnion, Local 274,International Alliance of Theatrical Stage Employees andMoving PictureOperators, AFL-CIO Case 7-CA-18394December 20, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn December 16, 1981, Administrative LawJudge James L Rose issued the attached decisionThe Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbriefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions, as explained below, and to adopt therecommended Order as modifiedThe judge found that the Respondent violatedSection 8(a)(1) of the Act by prohibiting the Unionfrom picketing and handbilling on the private property in front of the Respondent's movie theaterWe agree with the judge for the reasons set forthbelowThe Respondent operates several movie theatersinMichigan, including the Jackson Plaza CinemaTheatre (Jackson Cinema) in Jackson The JacksonCinema, a freestanding structure with three auditoriums, is located at the rear of a wedge shapedproperty owned by the Respondent The sides ofthe Respondents lot are 450 and 520 feet respec-tively, and the front property line is a curve ofabout 720 feet The property surrounding the theater is used as a parking lot for theater patrons Thebox office, a lobby area, and separate entrance andexit doors are located at the front of the theater,where there is a curbed sidewalk about 16 feetwide and 40 feet long A portion of the sidewalk iscovered by a pavilion that is supported by pillarsthat bisect the sidewalkThe Jackson Cinema faces Wisner Street, a fourlane street with a speed limit of about 35 miles perhourThree curbed entrances off Wisner Streetprovide the only access to the theater There areno traffic signals or stop signs at any of the entrances, and each is about three car widths wideDan Goodman, manager of the Jackson Cinema,testified that about 70 percent of the theater's patrons use the central entrance that leads directly tothe box officeCars enter the Jackson Cinemaparking lot at speeds of between 10 and 15 milesper hourA 20-foot wide grassy berm separates WisnerStreet from the Jackson Cinema's parking lotThere are large bushes on the berm on both sidesof the central entrance The bushes are along thecurbed area that extends from the street back pastthe theater's marquee Louis Poppler, the Union'sbusiness agent, testified that the bushes are thick,and that they are between "knee- and waist high "It is between 75 and 100 feet from the front of thetheater to the curb of Wisner Street Across thestreet from the theater is a shopping center, aSears, Roebuck & Co store, and a paint storeThe Respondent and the Union were parties to aseries of collective bargaining agreements The parties'most recent agreement, effective from October1,1978, through October 1, 1980,1 covered about50 stagehands and projectionists employed by theRespondent at its 6 Michigan theaters 2 Popplertestified thatmost members of the Union are em-ployed by more than one employer, and that thea-ters only employ about two regular projectionistsPrior to the contract's expiration the parties en-tered into negotiations for a new agreement but, asof the date of the hearing, were unable to agree ona successor contract The specific areas of disagree-ment concerned the use of management personnelto operate projectors at the Jackson Cinema andpremium pay for extra work at the Jackson Cinemaand the Campus Twin Theatre in East LansingPoppler testified that theUnion decided topicket and handbill at the Jackson Cinema-thetheater that was the focus of both areas of disagreement between the parties-to inform the Re-spondent's customers of the Union's position in negotiationsHe added that the Union did not hopeor expect to drive away customers, but wanted tocreate adverse public opinion in an effort to per-suade the Respondent to treat unit employees morefairlyPoppler also stated that to a much lesserextent the Union wanted to inform the Respond-ent's nonunit employees of the Union's positionThus, on October 7, a weekday when managementoperated the projectors, 8 or 10 members of theUnion commenced picketing and handbilling nearthe Jackson Cinema's box office during peak business hours prior to the 7 p in showing 3 SpecificaliAll subsequent dates are in 1980 unless stated otherwise2At the time of the hearing the Respondent operated four theaters inLansing and East Lansing and one theater in Hillsdale in addition to theJackson Cinema3During the week there are six shows per night at the JacksonCinema Total attendance per night ranges from approximately 275 to300 people Poppler testified that on one occasion about 150 customersarrived during a I hour picketing period292 NLRB No 8 W S BUTTERFIELD THEATRESly, the pickets walked in an oval on the front halfof the theater-front sidewalk between the curb andthe pillars supporting the pavilion, and did notwalk on the other half of the sidewalk between thepillars and the box office The picket signs read"We want a contract-bargain in good faith",`Butterfield isUnfairto Projectionists, AFL-CIO","1% No Way", and "Butterfield is not bargainingin good faith-Stagehands and Projectionists AFL-CIO " The pickets also distributed a handbill describing in more detail the issues that stand in theway of a contract settlement 'Poppler testified that some of the pickets werefrom Lansing and East Lansing and that somewere from Jackson When asked on cross-examina-tionwhy some of the pickets came from the Lan-sing area, Poppler stated that the Union's objectionconcerning the proposed wage increase involvedboth the Campus Twin Theatre in Lansing and theJackson Cinema, that employees of the Respond-ent's other theaters in Lansing wanted negotiationsto resume so that their contract would not be delayed, and that the Union was able to recruit aspickets only about 10 members, who alternatelypicketed at the Campus Twin and Jackson Cinematheaters In addition, Poppler testified that two ofthe pickets-John Hessemer and Vern Prendel--were Jackson Cinema employees On the otherhand,Goodman testified that he did not see Hessemer, Prendel, or any other Jackson Cinema employee on the October 7 picket lineShortly after the October 7 picketing com-menced, the Respondent informed the pickets thatthey were on private property, and threatened tocall the police if the pickets did not move to thepublic streetThe pickets continued their activityuntil the early showing had begun, left the theaterfor about an hour, and then resumed picketing onthe sidewalk in front of the box office prior to thestart of the second showing Shortly after the pickets returned, two police officers arrived and, citinga city trespass ordinance, asked the Union to picketnear the public street Poppler testified that afterthis confrontation the pickets left the theater areaGoodman, however, testified that the picketingcontinued at the bermThe Union resumed picketing in front of theJackson Cinema box office about a week later onOctober 13 at 6 30 p in The Respondent againasked the pickets to leave, and called the policewhen they refused to do so After talking with thepolice, the pickets left to contact their attorney, butreturned to picket at the same location prior to thesecond showingWithin a short time the police returned and asked the pickets to move to publicproperty Soon thereafter another police officer ar31rived and advised the pickets that the city attorneyhad determined that picketing near the box officecould continue unless the Union's activity disturbedcustomers or interfered with their access to thetheaterThe pickets remained at the theater untilabout 9 30 p in The Union picketed at the JacksonCinema on two subsequent occasions without fur-ther comment from the Respondent or the policeThe Respondent's auditoriums are used only forshowing movies, and the surrounding parking lot isfor the exclusive use of theater patrons Goodmantestified that the Respondent maintains and enforces a policy prohibiting solicitation and loiteringon its premises For example, Goodman stated thatthe Respondent regularly enforces its no loiteringrule against school children who congregate anddrink on its property, and that the Respondent enforced its no solicitation rule against two individ-ualswho were selling records from a van parkedon the theater's lotThe Respondent contended that the Union couldeffectively communicate its message from the bermbecause the Respondent's parking lot and WisnerStreet are well lit and traffic does not back upwhen customers turn into the Jackson Cinemaparking lot because the street has two lanes goingin each direction 4 By contrast, Poppler testifiedthat the Union decided against picketing at theberm because there was some backup of traffic onWisner Street on the days the Union picketed, itwould not be safe to try to make contact withpeople in cars, and pedestrians would be morelikely than motorists to ask for handbillsWhenasked at the hearing whether the pickets couldhave stood on the berm near the central entrance,Poppler responded that they could have stood onthe pavement at the theater's central entrance oron those portions of the berm that are not coveredby bushes He added that the Union did not consid-er placing handbills on cars parked in the Respond-ent's lot and that the cost of advertising in the localpaper was prohibitively expensiveThe judge found that some of the pickets wereemployees of the Respondent because it was undisputed that three or four of the pickets were employed by the Respondent in Lansing He furtherfound, however, that regardless of whether any of4Goodman also testified that the Union s activities disrupted the Respondent s business and inconvenienced customers In this regard hestated that the ticket line at the Jackson Cinema generally forms in such away that management is able to look through the lobby windows to seethe number of people in line and thereby determine how to operate andprepare the concession stand and whether to delay the start of the movieAccording to Goodman the presence of the pickets forced customers toform a line in the opposite direction which could not be seen from insidethe theaterHe admitted however that the Union picketed when boxoffice lines were short with a maximum of about eight people at anygiven time 32DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe pickets were employees of the Jackson Cinemaor any other of the Respondents theaters, theUnion's activity was not "stranger picketing" be-cause it was done on behalf of the Respondent'semployees and in furtherance of their bargainingdisputewith the Respondent He concluded that,because collective bargaining is at the core of theAct, the Union had a fundamental Section 7 rightto picket to advertise its bargaining positionApplying the balancing test set forth inNLRB v Bab-cock & Wilcox Co,351 U S 105 (1956), the judgefound that the Union's Section 7 right outweighedthe Respondent's private property interestsRegarding alternative means of communication,the judge noted that the ability to handbill simulta-neously with picketing is important to the effectivecommunication of a message In this case, thejudge found that the physical layout of the theaterand the parking lot would make picketing at theberm an impractical way of communicating to po-tential customers " Relying on the presence of thebushes on both sides of the central entrance andthe fact that cars enter the lot from a four lanestreetwith a 35 mile per-hour speed limit, thejudge found that handbilling near the berm wouldbe unsafe The judge also noted that customerscould not talk to the pickets at the berm 5 Address-ing the Respondent's contentions with respect toalternativemeans,the judge further found that advertising in a newspaper would be prohibitively expensive, and there was no reason to believe thatthe Respondent would have permitted the Union tohandbill in its parking lot 6 Accordingly, he foundthat the Respondent's property right had to yieldto the Union s statutory right to picket and hand-billand that the Respondent violated Section8(a)(1) by removing the pickets from the sidewalkin front of the theaterSubsequent to the judge's decision, the BoardissuedJeanCountry, 291NLRB 11 (1988), inwhich it reevaluated the analytical approach for re-solving conflicts between Section 7 and privateproperty rights set forth inFairmont Hotel, 282NLRB 139 (1986), and clarified that the availabilityof reasonable alternativemeans is a factor thatmust be considered in every access case where alegitimate property interest and a Section 7 rightmust be accommodated 7 The Board further held(at 14)5We note that the judge viewed the Jackson Cinema based on an invitation from the parties during a recess in the hearing6 The judge also found that there was no evidence that the Union spicketing adversely affected the Respondents business operation or inconvemenced potential customers7 In reaching this conclusion the Board emphasized that under the Supreme Courts decisionsinNLRB v Babcock & Wilcox Coabove andHudgens v NLRB424 U S 507 (1976) the Board is charged with seekmg to avoid the destruction of [Sec 7 and property]rights if at all posAccordingly, in all access cases our essentialconcern will be the degree of impairment ofthe Section 7 right if access should be denied,as it balances against the degree of impairmentof the private property right if access shouldbe grantedWe view the consideration of theavailability of reasonably effective alternativemeans as especially significant in this balancingprocess In the final analysis however, there isno simple formula that will immediately deter-mine the result in every caseThe Board inJean Countryfound that the following factors may be relevant to assessing theweight of a property right the use to which theproperty is put, the restrictions, if any, that are imposed on public access to the property, and theproperty's relative size and openness The factorsthat may be relevant to the consideration of a Section 7 right include the nature of the right, theidentity of the employer to which the right is directly related (e g, the employer with whom aunion has a primary dispute), the relationship ofthe employer or other target to the property towhich access is sought, the identity of the audiencetowhich the communications concerning the Sec-tion 7 right are directed, and the manner in whichthe activity related to that right is carried out Finally, factors that may be relevant to the assessment of alternative means include the desirabilityof avoiding the enmeshment of neutrals in labordisputes, the safety of attempting communicationsat alternative public sites, the burden and expenseof nontrespassory communication alternatives, andthe extent to which exclusive use of the nontrespas-sory alternatives would dilute the effectiveness ofthe messageApplying theJean Countryanalysis to this case,we initially find that the Respondent owns theJackson Cinema and the property on which it is lo-cated, and, therefore, that the Respondent's con-duct with respect to the union pickets was basedon a legitimatepropertyinterestWe also note thatthe Jackson Cinema is a freestanding facility that isused only for showing movies and that is surround-ed by a parking lot for the exclusive use of theaterpatronsFurther, there is evidence that the Re-spondent maintains and enforces rules against solicitation and loitering on its premisesWe concludethat the Respondent's property right at issue is arelatively strong property rightThe Section 7 right asserted here is primary eco-nomic activity which constitutes a core Section 7rightAlthough it is unclear whether any of thesibleand with permitting infringements on one right only to the extentnecessary to maintain the otherJean Countryat 12-13 W S BUTTERFIELD THEATRESpickets were employed at the Jackson Cinema," therecord supports the judge's finding that at leastsome of the pickets were employees of the Re-spondent In any event, regardless of whether anyof the pickets were the Respondent's employees,the Union,as the employees'bargaining agent, wasengaged in primary activity involving a core Sec-tion 7 rightWith respect to other aspects of the Union's protected conduct, the picketing and handbilling werea result of a contract dispute between the Unionand the Respondent, and the Jackson Cinema wasthe focus of both areas of disagreement involved inthe dispute Therefore, the target of the Union's ac-tivitywas at the situs where picketing and handbilling occurred, and that situs was the place whereaffectedemployeeswere employed Finally, asfound by the judge, the evidence does not establishthat the Respondent'sbusiness was disrupted or itscustomers inconvenienced to any significantdegree Thus, because the pickets confined their ac-tivity to the front portion of the sidewalk, the areabetween the box office and the pillars-8 feet inwidth-remained clear for customer useWe findthat consideration of the factors of the situs of theUnion's conduct and the peaceful and unobstructivemanner of that conduct does not diminish thestrength of the core Section 7 right asserted Underthe circumstances, we find that the Union s Section7 right is certainly worthy of protectionagainstsubstantial impairmentRegardingthe Unions alternative means of com-municating its message to its intended audience, thecustomers of the Jackson Cinema, we find thatpicketing and handbilling on the public property atthe parking lot entrances to the theater presents theonly possibility of an alternative means9Further,8 The judge did not resolve the conflict in testimony as to whetherJackson Cinema employees Hessemer and Prendel picketedWe notehowever that Poppler who testified that they did picket was presentduring the picketing on both October 7 and 13 while Goodman who testified that none of the pickets were Jackson Cinema employees waspresent onlyon October 79 TheBoard inJean Countrynoted that only in exceptional caseswill the use of newspaper radio and television be feasible alternatives todirect contactJean Countryabove at 13 We find that the present caseis not an exceptionalone Thus weagree with the judge that newspaperadvertising would be prohibitively expensive for the UnionWe furtherfind that mass media advertising would not be a reasonable alternativehere because it would have moved the Union s message away from boththe situs of the dispute and the Union s intended audience the Respondent s customers SeeJean Countryabove at 18 fn 18In view of the fact that the Respondent wanted the Union s pickets tomove to the public street we also agree with the judge that there was noreason for the Union to believe that the Respondent would have permitted handbilling in the theaters parking lotWe find that handbilling inthe parking lot was not a reasonable alternative notwithstanding the Respondent s belated contention-made at the hearing and in its posthearingbrief-that the Union should have considered this option as a means ofcommunicating its message33for the reasons discussed below, we agree with thejudge s finding that picketing and handbllhng nearthe theater's central entrance to the parking lot wasnot a reasonable alternative means of communica-tion because the General Counsel has shown thatunion activity at that location would be ineffectiveand/or unsafeAs mentioned above, 70 percent of the Respond-ent's customers use the central entrance The judgefound, however, that the bushes on both sides ofthe central entrance and the fact that cars turn intothe Respondent's parking lot from a four-lane streetwith a 35 mile-per-hour speed limit would makepicketing and handbllhng at the berm unsafe 10Contributing to the safety problem presented bythis location is the lack of a traffic signal or stopsign at the central entrance 11 Regarding the effectiveness of union activity at the berm, we find thatthe bushes on the public property would make itdifficult for patrons turning into the parking lot toread the Union's picket signs, and the Union's Inessage would be diluted Additionally, picket signs atthe central entrance could not be read by custom-ers who were about to enter the theater doors, including those customers who did not use the centralentranceFinally,those areas on the bermwithout bushes where the pickets could have stoodare not proximate to the central entrance used by70 percent of the theater's customers In these circumstances,we find that communication of theUnion's message from the public berm at the parking lot entrances to the theater's property was nota reasonably effective alternative to entry onto theRespondent s propertyAccommodating the private property and Sec-tion 7 rights pursuant to our analysis inJean Country,we find that the Respondent's property interestwould suffer some impairment if access were granted to the Union This impairment, however, wouldnot be substantial, because the pickets stayed atleast 8 feet from the theaters box office and frontdoors By contrast, in the absence of reasonable alternativemeans of communication,theUnion'sSection 7 right would be "severely impaired-sub10 As noted above thebushes at the central entranceextend from andalong the curbedarea ofthe entrance backtoward thetheater marqueeIt is not clearfrom the record whetherthe busheswould preclude thepickets fromstandingon the bermat the theaters central entrance Inany eventtherewas no reasonfor the Union to believethat the Respondentwould havepermitted union activityin front of the bushes onthe entrancewayitselfwhichispresumably the Respondents privateproperty See fn 10 abovei i There isno precise evidencein the recordconcerningthe volume oftraffic nearthe Jackson Cinema during the picketingYet the fact thatWisner Street is a four lane street with a speed limitof 35 miles per hourand the presence of a shopping plaza and at least two other stores-including a SearsRoebuck & Co -acrossthe street from the theater suggest thatthe area iscommercial in characterand that traffic ismore thanminimal 34DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDstantially `destroyed'within the meaning ofBabcock & Wilcox"-without entry onto the theaterpropertyJeanCountry,above, at 19 Therefore,under the facts of this case, we agree with thejudge that the Section 7 right outweighed the pri-vate property right, and that the Union was enti-tled to engage in the picketing and handbilling itconducted on the sidewalk in front of the JacksonCinemaAccordingly,we conclude that the Respondent's conduct on October 7 and 13, 1980, vio-lated Section 8(a)(1) of the ActORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,W S Butterfield Theatres, Inc, Jack-son,Michigan, its officers, agents, successors, andassigns,shall take the action set forth in the Orderas modified1Substitute the following for paragraph 1(a)"(a)Prohibiting representatives of Stage Employees andMotion Picture Operators Union,Local 274, InternationalAlliance of TheatricalStage Employees and Moving Picture Operators,AFL-CIO, from engaging in peaceful picketingand handbilling on the sidewalk in front of theJackson Plaza Cinema Theatre in Jackson, Michigan, to publicize the Union's position in collectivebargaining negotiations with the Respondent, andrequesting the Jackson police to remove those representatives, as long as the picketing and handbilling isconducted by a reasonable number of personsand does not unduly interfere with the normal useof the facility2 Substitute the attached notice for that of theadministrative law judgeCHAIRMAN STEPHENS, concurringI concur in the resultAPPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentTo act together for other mutual aid or protectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT prohibit representatives of StageEmployees and Motion Picture Operators Union,Local 274, InternationalAlliance of TheatricalStage Employees and Moving Picture Operators,AFL-CIO from engaging in peaceful picketing andhandbilling on the sidewalk in front of the JacksonPlazaCinema Theatre in Jackson, Michigan, topublicize the Union's position in collective bargain-ing negotiations with us, and WE WILL NOT requestthe Jackson police to remove those representatives,as long as the picketing and handbilling is conducted by a reasonable number of persons and does notunduly interfere with the normal use of the facilityWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActW S BUTTERFIELD THEATRES, INCJoseph Barker Esq,of DetroitMichigan, for the GeneralCounselTheodoreR OpperwallandThomas KienbaumEsq(DickinsonWrightMoon Van Dusen & Freeman),ofDetroit,Michigan, for the RespondentDECISIONSTATEMENT OF THE CASEJAMES L ROSE Administrative Law Judge Thismatter was tried before me on September 29 1980 atJacksonMichigan on the General Counsels complaintwhich alleged that the Respondent violated Section8(a)(1) of the National Labor RelationsAct, 29 U S C§ 151 et seq by attempting to stop a group of individuals from picketing and handbilling at its Jackson PlazaCinemaAlthough substantially agreeing to the material factsthe Respondent contends that it did not violate the Actin requiring the picketers to leave its private propertyOn the record as whole including my observation ofthe witnesses,briefs, and arguments of counsel I makethe followingFINDINGSOF FACT AND CONCLUSIONS OF LAWThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceIJURISDICTIONThe Respondent is engaged in the retail operation ofmovie theatres in the State of Michigan with facilities inseveral cities including Jackson In the course of its businessthe Respondent annually derives gross revenues inexcess of $500 000 and annually purchases and causes tobe transported from points outside the State of Michigangoods and materials valued in excess of $50 000 The Respondent admits and I find that it is an employer en W S BUTTERFIELD THEATRESgaged in interstatecommerce within the meaning of Section 2(2), (6), and (7) of the ActIITHE LABOR ORGANIZATION INVOLVEDStageEmployees andMotionPictureOperatorsUnion Local 274 International Alliance of TheatricalStage Employees and Moving Picture Operators, AFL-CIO (the Union) is admitted to be and I find is a labororganization within the meaning of Section 2(5) of theActIIITHE ALLEGEDUNFAIR LABORPRACTICEA Background FactsThe Union and the Respondent have been parties to aseriesof collective bargaining agreements themostrecent of which expired on October 1, 1980 The bargainingunit represented by the Union, and for which itnegotiates with the Respondent, includes all projectionists at the Respondents theatres throughout the State, including JacksonPrior to the expiration of the contract the parties entered into negotiations but to the date of the hearing inthis case, have been unable to agree to a successor Oneof the areas of disagreement concerned the proposedwage increase Another was management operating projection machines at the Jackson theatre Because a majorarea of disagreement focused on the Jackson facility, theUnion was determined to picket and handbill at Jacksonin order to inform the public of itsposition in negotiations vis a vis the RespondentThus on October 7 a group of 8 or 10 picketers arrived at the theater about 6 45 p in They carried picketsigns and gave handbills to customers who were arrivingat the theater to attend one of the three shows scheduledto begin about 7 p m According to Lewis W Poppler aprojectionist (with another company) and also the bustness agent for the Union, about three or four of the picketers came from East Lansing and another three or fourfrom Jackson He testified that two of the picketers wereprojectionistswho worked specifically for the Respondent at the Jackson theater This was disputed by DanGoodman the Respondents manager who testified thathe did not see either of these individuals on the picketline on October 7 1The theater building is located to the rear of a pieshaped lot the sides of which are 450 and 520 feet Thefront propertyline isa curve about 720 feet Most thearea is devoted to customer parking, primarily in frontbut also on both sides of the theater From the front ofthe theater to the curb of Wisner Street is about 170 feetThe property is owned by the Respondent and the theater isthe only structure on the lot Between WisnerStreet and the Respondents property line is a permabout 20 feet wide which is planted in grass and, at therThis conflict in testimony I view as immaterial infra Nevertheless itcould be explained by the fact that Goodman only observed picketing onOctober 7 although there was picketing on October 13 and two subsequent occasions It may be that Poppler was mistaken concerning whichdate the two employees of the Jackson theater were present on the picketline-that they were not present on October 7 but were among the picketers on October 13 or subsequently35central entrance to the theatre lot, also large bushes Asmost customers enter the parking lot via this entrance, tohandbill at this point would require standing in the roadIn the front of the theater is a sidewalk about 16 feetdeep (from curb to box office) and 40 feet long Abouthalf of thisareaiscovered by a pavilion The picketersstationed themselves between the curb and the pillarsthat support the pavilion and walkedin anoval about 8feet by 30 feetGoodman seemed to indicate in his testimony thattherewas some interference with the customers, butthere is otherwise no evidence of this Nor is the physical layout such that picketers would necessarily interferewith customers I find that the customers had sufficientroom and opportunity to approach the box office and,having purchased their tickets, to go through the entrance doorsShortly after the picketers arrived on October 7, theRespondents supervisor of all theaters throughout theState,Vern Sicotte told them to leave and if they refused to do so, he would call the police But they continued to picket until the early shows had started and thenleftThey returned before the start of the second showsabout 8 30 p in in order to picket Shortly after they hadarrived two policeman came and told them that theywould have to leave-that they could not picket on private propertyAfter some discussion, the picketers decided to leave 2The picketers returned on October 13, again withpicket and handbills and stationed themselves at the entranceto the theater buildingAgain they were told toleave or the police would be called Again they refusedand the police were called After a discussion with thepolice the picketers left in order to contact their counselThey then returned for the purposes of picketing thesecond show The police returned and at first indicatedthat they would arrest the picketers but then were adwised that they had been overruled-that the city attorney had determined the picketers could remain wherethey wereTherewas subsequent picketing on two occasionswithout incidentB AnalysisThere is no real dispute concerning the material factsor the applicable case authortyTheparties agree that itisnecessary to balance the Section 7 right to picketagainst an owner s right to control the manner andmeans of access to his private propertyAs the UnitedStates SupremeCourtsaid inNLRBvBabcock&WilcoxCo, 351 US 105 (1956)citedwith approval by theCourt inHudgensvNLRB424 U S 507 (1976) Section2Whether they left is another immaterial conflict in the testimony between Poppler and Goodman Poppler testified that following the confrontation with the policemen he and the rest of the pickets left the areaGoodman testified that they went to the berm and continued to picket Itend to believe Poppler and note that by the time this ocurred therewould have been little purpose to be served by picketing further Neverthelesswhether they left for good or just went to the bern makes nodifference in the outcome of this case 36DECISIONSOF THE NATIONALLABOR RELATIONS BOARD7 rights of employees must be accommodated to the private property rights of the employerwith as little destruction of oneas is consistentwith the maintenance ofthe otherInHudgensthe Court held that the right of employeesto picket on private property is founded on Section 7 ofthe Act and not on the first amendment to the ConstitutionAnd the Court recognized that notall acts engagedin by employees or labororganizationseven though protected by Section 7 are of thesamestrengthThus, saidthe Court, the point of accommodationmay fall at differing pointsalongthe spectrum depending on the natureand strength of the respective Section 7 rights and private property rights asserted in any given contextThus a union may well have a general right to engagein picketing for the purpose of attempting to organize acompany s employees (as inBabcock & Wilcox)or toinform the public that the employer's working conditionsare substandard for thearea(as inGiant Food Markets,241 NLRB 727 (1979), enf denied 633 F 2d 18 (6th Cir1980)), but such may not be as fundamental to the Act oras strong a Section 7 right as, for instance, picketing insupport of a strike (as inSeattle First National Bank,243NLRB 898 (1979), remanded 651 F 2d 1272 (9th Cir1980))Here the Respondent contends that the picketing wasanalogous to that inBabcock & Wilcoxbecause it was engaged in primarily, if not entirely, by nonemployees ofthe Respondent I disagree Even if none of the picketerson October 7 were employees of the Respondents Jackson theater (or any of the Respondents theaters) nevertheless the picketing was done on behalf of the Respondent s employees and in furtherance of their bargainingdispute with the Respodent This then was not strangerpicketing regardless of who actually carried the signsBeyond this I find that some of the picketers were infact employees of the Respondent That three or four ofthe Respondents employees came from Lansing is undeniedCollective bargaining is the core of the Act Thuspicketing to advertise an economic strike or a bargainingposition is a fundamental Section 7 rightSeattle FirstNational BanksupraSuch was the picketing at Respondent s Jackson theater I conclude that the nature ofthis picketing as fundamental to Section 7 outweighsthe Respondents private property right to prohibit picketers on its propertyThe Respondent argues that the Union had alternatemeans of communicating with its intended audienceTherefore picketing in front of the theater was not necessaryFor instance, the Respondent contends that theUnion could have picketed in the berm However thephysical layout of the theater and the parking lot is suchas to make picketing there an impractical way of communicating with potential customers Thereisnot realisticway that the Union could safely handbill customersentering the parking lotThere is shrubbery on bothsides of themainentrance and cars entering the parkinglot come off a four lane street with a 35 mile per hourspeed limit Finally the customers could not as they didtalk to picketers The ability to handbill along with picketing isimportant in communicating the intended messageIn a similarsituation the Board held it wasunrealisticto require picketing to be confined to the entrance of theparkinglotGiant Food Marketssupra There were onlytwo facilities in the shoppingareaand thus picketing atthe street could reasonably be expected to reach the potential audienceNevertheless the Board stated that theunionshould be allowed to picket at the entrance to thestrorealso because motorists entering the parking lotfrom the adjoining public road would be more concerned with safely making their entrance than with reading apicket sign or attempting to receive a handbill atthe roadside241 NLRB at 729 Note that the picketinginGiant Foodwas informational and was therefore a lessstrong Section 7 right than hereAnd along theselines,the Respondent seeks to distinguish this case from others on grounds that here therewas only one enterprise in the area Thus anyone entering the parking lot was a potential customer of RespondentAlthough the number of business in the area may bea factor in weighing how close the pickets should be allowed to come, it is not determinative here for the reasons set forth above I note also that inGiant Foodtherewere just two enterprises in the shopping area, and onthe floor picketed inSeattle FirstNational Banktherewere just twobusinessesThe Respondent also contends that the Union s audience could be identified and reached in some mannerother than picketing at the theater For instance, theUnion could have taken out an ad in the newspaper Thiswas reasonably rejected by the Union on grounds that itwould cost $200 to $300And the Respondent suggested that the Union mighthave put handbills under windshield wipers of automobiles on the parking lot However there is no reason tobelieve that the Respondent would have given the Unionpermission to do this on its property when it sought tostop picketing and handbillingFinally thereisnoreal evidence that Respondent sbusiness operation was adversely affected or that potentialcustomerswere inconvenienced in any way as aresultof the picketingAccordingly, I conclude thatunder the test set forth inHudgensthe Union s right topicket on behalf of Respondents employees at the Jackson theater outweighs the Respondents property right tocontrol access to its propertyWhen the Respondent attemtped to have the pickets removed and in fact did soon October 7 and 13, 1980 the Respondent therebyinterfered with the Section 7 rights of its employees andviolated Section 8(a)(1) of the ActV THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe unfair labor proactices found occuring in connectionwith the Respondents business operations as described above have a close, intimate and substantial relationship to trade traffic and commerce among the several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereofwithin the meaning of Section 2(6) and (7) of the Act W S BUTTERFIELD THEATRES37THE REMEDYHaving found the Respondent has engaged in certainunfair labor practices,I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the ActOn these findings of fact and conclusions of law andon the entire record I issue the following recommended3ORDERThe Respondent,W S Butterfield Theaters, Inc ,JacksonMichigan its officers, successors, agents, and assigns, shallICease and desist from(a)Causing or attempting to cause individuals engagedinpicketing on the Respondent's premises, associatedwith negotiations for a collective bargaining agreementto cease such activity3 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes(b) In any like or related manner interfering with, restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act 42Take the following affirmative action necessary toeffectuate the policies of the Act(a) Post at its Jackson, Michigan facility copies of theattached noticemarkedAppendix 5 Copies of thenotice, on forms provided by the Regional Director forRegion 7, after being signed by the Respondents authorized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyThe factsof the casedo not establish that theRespondent has a proclivity toengage in unfairlabor practicesand accordinglythe narrowinjunctiverelief is appropriateSeeH,ckmott Foods242 NLRB 1357(1979)b If thisOrderisenforcedby a judgment of a United States court ofappeals the wordsin the notice readingPosted by Order ofthe NationalLaborRelations Boardshall readPosted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board